Citation Nr: 1020110	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  02-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested 
in all joints, including neuropathy, rheumatoid arthritis, 
and degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1982 to September 
1983, with subsequent periods of active duty for training and 
inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In November 2003 and November 2005, the Board remanded this 
claim for additional development.  The Board then denied the 
claim in a May 2007 decision.  The Veteran appealed the May 
2007 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2008 Order, the Court 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion).  In December 2008, the Board remanded the claim.

Unfortunately, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of 
this matter, the development directed by the Board in its 
last remand was not accomplished.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The December 2008 Remand instructed the AMC to provide the 
Veteran with notice pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and to find out what state the Veteran was 
transferred to after serving in the Tennessee National Guard 
in order to obtain the Veteran's Tennessee National Guard 
records.  In January 2009 the Veteran was given notice 
pursuant to Dingess.  Additionally, the AMC obtained the 
Veteran's National Guard records.  As such, the Board finds 
the AMC substantially complied with these Remand 
instructions.

However, the AMC was also instructed to afford the Veteran a 
VA examination that made specific findings as to each joint 
involved, particularly the Veteran's hips.

The Veteran was afforded a VA examination in February 2009.  
X-rays indicated that the Veteran's hips had an atypical 
appearance, raising the possibility of dysplasia.  Clinical 
correlation was recommended.  However, no diagnosis was made.  
Furthermore, although neurologic studies were completed on 
other areas, they were not conducted on the Veteran's hips.  

An addendum opinion was obtained in October 2009; however, no 
diagnosis or discussion of a hip disability was given.  
Additionally, in February 2009 and October 2009, the examiner 
recommended the Veteran be seen by a rheumatologist to rule 
out a rheumatologic disorder.  

Impressions were obtained from a rheumatologist in January 
2010.  However, it was noted that the Veteran was not seen by 
the rheumatologist and the Veteran's claims file was not 
reviewed.  The rheumatologist stated there was no evidence of 
inflammatory arthritis or spondyloarthropathy, but the 
Veteran had shoulder osteoarthritis.  It was noted that iron 
studies should be checked to make sure he did not have an 
underlying cause of calcium pyrophosphate deposition disease. 

The Board finds that the VA examination and subsequent 
rheumatologist impressions are inadequate.  The VA examiner 
failed to examine the neuropathy of the Veteran's hips and 
did not give a diagnosis pertaining to the hips.  

Furthermore, the rheumatologist did not review the Veteran's 
claim file.  The rheumatologist indicated that the Veteran 
had osteoarthritis of the shoulder, and he might have calcium 
pyrophosphate deposition disease.  An addendum opinion must 
be obtained and the Veteran should be afforded a VA 
examination with a rheumatologist.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion.  If 
necessary, afford the Veteran a VA 
examination to ascertain the 
nature and etiology of his systemic joint 
condition, which may include neuropathy, 
rheumatoid arthritis, and degenerative 
joint disease.  Make specific findings as 
to each joint involved, particularly the 
Veteran's hips.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished, 
including neurological studies pertaining 
to the Veteran's hips.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at least 
as likely as not (i.e., probability of 50 
percent), that the Veteran's current hip 
condition had its onset during service or 
is in any other way causally related to 
his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
made available to the examiner.  Follow 
up examinations must be accomplished if 
recommended by any examiner.  

2.  Afford the Veteran a VA examination 
with a rheumatologist.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner should clarify the Veteran's 
diagnosis and indicate whether the 
Veteran has calcium pyrophosphate 
deposition disease.

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at least 
as likely as not (i.e., probability of 50 
percent), that the Veteran's currently 
diagnosed condition had its onset during 
service or is in any other way causally 
related to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims file must be made 
available to the examiner, and the 
examiner must state that the claims file 
has been reviewed.  Follow up 
examinations must be accomplished if 
recommended by any examiner.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case. 

3.  The RO should then review the 
examination reports to determine if 
they are in compliance with this 
REMAND.  If deficient in any manner, 
they should be returned, along with the 
claims file, for immediate corrective 
action.  Where the remand orders of the 
Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance and 
further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the RO should 
readjudicate the claim.  If the 
benefits sought are not granted, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


